Citation Nr: 0428537	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-08 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from December 1944 to 
May 1946.  He died in December 2001, and the appellant is his 
widow.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2002 RO rating decision.  The appellant filed a 
notice of disagreement in July 2002, the RO issued a 
statement of the case in February 2003, and the appellant 
filed a substantive appeal in March 2003.


FINDINGS OF FACT

1.  A private physician has concluded that the veteran had a 
cardiovascular disease (i.e., hypertension) in January 1947, 
within one year after his separation from active duty; the 
veteran was reportedly prescribed medication for this 
condition at that time.

2.  The veteran was diagnosed as having hypertension at a VA 
examination conducted in April 1952.

3.  The veteran died in December 2001, and the cause of death 
as reported on the certificate of death was acute cardiac 
failure due to aortic valve "re-replacement" and coronary 
bypass surgery.

4.  At the time of his death, the veteran was service 
connected for varicose veins of the left leg, rated as 40 
percent disabling.

5.  The preponderance of the evidence is that the veteran's 
fatal acute cardiac failure was related to his hypertension, 
a cardiovascular condition which presumptively began during 
his period of active duty.  

CONCLUSION OF LAW

Service connection for acute cardiac failure as the cause of 
the veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1101, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
In general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

A veteran may also be granted "presumptive" service 
connection for cardiovascular disease, although not otherwise 
established as incurred in service, if the condition was 
manifested to a 10 percent degree within one year following 
service. 38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

The criteria pertaining to service connection for the cause 
of death provide as follows: 

(a) General. The death of a veteran will 
be considered as having been due to a 
service-connected disability when the 
evidence establishes that such disability 
was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports.  
 
(b)  Principal cause of death.  The 
service-connected disability will be 
considered as the principal [primary] 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto. 

(c)  Contributory cause of death.  (1)  
Contributory cause of death is inherently 
one not related to the principal cause.  
In determining whether the service- 
connected disability contributed to 
death, it must be shown that it 
contributed substantially or materially; 
that it combined to cause death; that it 
aided or lent assistance to the 
production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.  

(2)  Generally, minor service-connected 
disabilities, particularly those of a 
static nature or not materially affecting 
a vital organ, would not be held to have 
contributed to death primarily due to 
unrelated disability.  In the same 
category there would be included service-
connected disease or injuries of any 
evaluation (even though evaluated as 100 
percent disabling) but of a quiescent or 
static nature involving muscular or 
skeletal functions and not materially 
affecting other vital body functions.  

(3)  Service-connected diseases or 
injuries involving active processes 
affecting vital organs should receive 
careful consideration as a contributory 
cause of death, the primary cause being 
unrelated, from the viewpoint of whether 
there were resulting debilitating effects 
and general impairment of health to an 
extent that would render the person 
materially less capable of resisting the 
effects of other disease or injury 
primarily causing death.  Where the 
service-connected condition affects vital 
organs as distinguished from muscular or 
skeletal functions and is evaluated as 
100 percent disabling, debilitation may 
be assumed.  

(4)  There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature. 

38 C.F.R. § 3.312. 

Service medical records reflect that at the veteran's 
entrance examination in November 1944, his blood pressure was 
118 systolic over 80 diastolic.  His cardiovascular system 
was normal.  Both legs had mild varicose veins.  At a May 
1945 examination, blood pressure was 120/84.  The vascular 
system and heart were normal.  

The veteran was treated for varicose veins of the left leg in 
February 1946, and he actually underwent surgery for this 
condition in March 1946.  At his May 1946 separation 
examination, he was noted to have (in pertinent part) some 
small varicosities on his left calf, and his cardiovascular 
system was normal.  Blood pressure was 122/76.  

By a May 1946 rating decision, the RO granted service 
connection for varicose veins of the left leg, and assigned a 
noncompensable rating.

At an April 1952 VA examination, the veteran's peripheral 
arteries were normal and there were no heart murmurs.  His 
heart and aorta appeared normal on x-ray.  However, blood 
pressure readings were as high as 150/110, and the veteran 
was diagnosed as having hypertension.  

By a May 1952 rating decision, the RO denied service 
connection for arterial hypertension.  In September 1952, the 
Board also denied service connection for arterial 
hypertension. 

In a July 1974 memorandum, M. H. Lynch, M.D., wrote (in 
pertinent part) that the veteran had hypertension since 
January 17, 1947.  

In a "Physician's Statement" dated in January 1975, Dr. 
Lynch wrote (in pertinent part) that the veteran had varicose 
veins, hypertension, and angina.  The veteran's blood 
pressure was noted to be 200/110.  (In a November 1976 
memorandum, Carolyn Proctor, the secretary of Dr. Lynch, 
wrote to certify that Dr. Lynch signed the January 1975 
statement).  

In a December 1975 memorandum, Durwood M. Hodges, M.D., wrote 
(in pertinent part) that he had treated the veteran since May 
1974 for hypertensive cardiovascular disease, congestive 
heart failure, and angina.  The veteran reportedly was 
hospitalized in August 1975 for angina.  

In a June 1976 letter, Louis E. Letson, M.D., wrote (in 
pertinent part) that he had treated the veteran since April 
1976.  Prior to that, the veteran had been treated by Dr. 
Hodges and Dr. Lynch.  Dr. Letson wrote that he had reviewed 
medical records which revealed that Dr. Lynch had diagnosed 
the veteran as having hypertension in January 1947.  Since 
that time, the veteran had been on various treatments, 
including diuretic drugs, but his pressure was not 
controlled.  His present symptoms included exertional angina.  
Records from Dr. Hodges had apparently revealed that the 
veteran had required hospitalization in the prior year (1975) 
because of hypertensive cardiovascular disease, congestive 
heart failure, and angina pectoris.  

At a September 1976 VA examination, the veteran reported a 
history of cardiovascular arteriosclerotic disease and 
hypertension, for which he took medication.  His blood 
pressure was 170/120.  

By an October 1976 rating decision, the RO increased the 
rating for varicose veins of the left leg to 20 percent.  

In a March 1977 memorandum, B. L. Hodges, Jr., a private 
pharmacist, wrote that he had furnished medication to the 
veteran for hypertension.  This medication had apparently 
been prescribed by Dr. Lynch in January 1947.

In a September 1977 memorandum, Ms. Proctor wrote that she 
had reviewed the veteran's records of treatment by Dr. Lynch 
and that they included a blood pressure reading of 180/105 in 
January 1947.  The last blood pressure reading (200/110) was 
taken just prior to Dr. Lynch's death in 1975.

By a May 1979 rating decision, the RO increased the rating 
for varicose veins of the left leg to 40 percent. 

Private medical records reflect outpatient treatment of the 
veteran for congestive heart failure, valvular heart disease, 
and atherosclerotic heart disease between May 2000 and 
December 2001.  These medical records also indicate that the 
veteran was taking Lasix (a medication used to treat high 
blood pressure).  The veteran did not recover from heart 
bypass surgery performed in December 2001 and he died in the 
hospital subsequently that month.  The cause of death as 
reported on the certificate of death was acute cardiac 
failure due to aortic valve "re-replacement" and coronary 
bypass surgery.  No autopsy was performed.  

The appellant has primarily sought service connection for the 
cause of the veteran's death on the basis that it was somehow 
due or related to his varicose veins disability.  However, in 
a September 2002 handwritten memorandum, a VA physician 
concluded that there was no relationship between the 
veteran's service-connected varicose veins of the left leg 
and his death.  The physician also noted that the venous 
insufficiency involved the circulation of the veteran's leg, 
whereas his acute cardiac failure was an arterial problem, 
related to the status post aorta valve replacement and 
coronary artery bypass surgery.  The medical record in this 
case is devoid of clinical evidence (including findings of an 
etiological or causal relationship) demonstrating a 
relationship between the veteran's varicose veins and his 
acute heart failure.  Moreover, the appellant does not have 
the requisite training or expertise that would render her 
competent to express medical opinions or findings.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

Nevertheless, the medical record also reflects that a private 
physician (Dr. Lynch) has concluded that the veteran had a 
cardiovascular disease (i.e., hypertension) in January 1947, 
which was within one year after his separation from active 
duty.  Dr. Lynch's statement is independently corroborated by 
those of his secretary (Ms. Proctor) and a pharmacist (Mr. 
Hodges).  Moreover, a VA examination conducted in 1952 - just 
five years after Dr. Lynch's finding - confirmed the presence 
of hypertension.  The treatment for the veteran's 
hypertension continued into the 1970s, and in fact, he 
continued to take medication for hypertension until the time 
of his death from conditions of an unmistakably 
cardiovascular nature in December 2001.  The preponderance of 
the evidence supports a conclusion that a disability which 
was presumptively incurred in service (hypertension) 
contributed materially to the cause of the veteran's death.  
Therefore, service connection for acute heart failure as the 
cause of death is warranted.  

In light of this result (a full grant of the claim for 
benefits), a detailed discussion of VA's various duties to 
notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is essentially 
harmless error). 

ORDER

Subject to the laws and regulations applicable to the payment 
of monetary benefits, service connection for the cause of the 
veteran's death is granted.



	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



